437 F.3d 859
Vinodh Parsad MAHARAJ; Sunita Devi Maharaj; Preetika Maharaj; Meenal Maharaj; Vineet Maharaj, Petitioners,v.Alberto R. GONZALES, Attorney General, Respondent.Vinodh Parsad Maharaj; Sunita Devi Maharaj; Preetika Maharaj; Meenal Maharaj; Vineet Maharaj, Petitioners,v.Alberto R. Gonzales, Attorney General, Respondent.
No. 03-71066.
No. 03-73995.
United States Court of Appeals, Ninth Circuit.
February 6, 2006.

Ashwani K. Bhakhri, Esq., Law Offices of Ashwani K. Bhakhri, Burlingame, CA, for Petitioners.
Regional Counsel, Western Region Immigration & Naturalization Service, Laguna Niguel, CA, Nancy E. Friedman, Esq., DOJ-U.S. Department of Justice Civil Div./Office of Immigration Lit. Nancy E. Friedman, Esq., Washington, DC, for Respondent.
Before MARY M. SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.